Opinión de conformidad en parte y concurrente en parte emitida por el
Juez Asociado Señor Fuster Berlingeri.
Estoy conforme con lo expresado en los Acápites I al V de la opinión emitida en estos casos. Concurro, además, con la mayoría del Tribunal en cuanto al resultado de estos casos en lo relativo al Art. 3.3(b) de la Ley de Etica Gubernamental, 3 L.P.R.A. sec. 1823(b), aunque lo hago por una razón distinta a las que fundamentan el dictamen de la mayoría sobre el particular.
En los casos de autos, las conductas impropias imputa-das a los alcaldes en cuestión como violatorias del Art. 3.3(b) referido ocurrieron ambas en 1991. A esa fecha no se había aprobado aún el Reglamento de Etica Gubernamen-tal que expresamente prohíbe cualquier acción de un servi-dor público que tenga la apariencia de ser impropia. Tam-poco se habían realizado las enmiendas de 1994 a la Ley de Ética Gubernamental que tuvieron como fin prohibir las relaciones contractuales privadas entre los servidores pú-blicos y las empresas contratadas por el Gobierno en las cuales pudiese existir algún posible conflicto de interés. Di*870chas enmiendas tenían el propósito claro de prohibir, in-cluso, el conflicto de interés aparente.
En vista de lo anterior, y sólo por ello, estimo que no procede concluir que los alcaldes en cuestión violaron el citado Art. 3.3(b) de la ley referida. Aunque los casos de autos involucran a dos experimentados alcaldes que han estado por muchos años en la palestra pública, por lo que debían conocer bien al menos la imprudencia de la con-ducta que realizaron, el hecho jurídico es que dicha con-ducta no estaba claramente prohibida cuando éstos la realizaron. Por consideraciones elementales del debido proceso de ley, no puede multárseles ahora por su cuestio-nable proceder. Por ello, coincido con el resultado que or-dena la mayoría del Tribunal aquí.
Debo hacer hincapié, sin embargo, en que no puedo es-tar de acuerdo con lo sostenido por tres de los Juecés de este Tribunal en el Acápite VI-C de la Opinión del Tribunal, pág. 853, de que incurrir en una conducta que apa-renta ser impropia no puede, por sí sólo, constituir una violación de la ética gubernamental. Sobre todo, rechazo vehementemente la interpretación que hacen esos tres Jueces de nuestra jurisprudencia relativa al deber de los abogados de evitar hasta la apariencia de la conducta impropia.
El Estado tiene razones muy importantes y muy legíti-mas para prohibir sólo la apariencia de conducta impropia. Es decir, aunque el funcionario público al que se le imputa tal proceder no haya disfrutado de “ventajas indebidas” o “beneficios personales” por tal conducta ni ésta sea consti-tutiva de “corrupción” o de “abuso de poder”, el Estado puede prohibir la mera apariencia de conducta impropia y sancionar al que sólo ha incurrido en tal apariencia. Ello es así porque en aras de proteger la indispensable confianza pública en los procesos gubernamentales, el Estado puede exigirle a los servidores públicos no sólo que actúen correc-tamente siempre en el desempeño de sus cargos, sino, ade-*871más, que eviten también aquellas situaciones que pueden razonablemente conducir al público a suponer que el fun-cionario gubernamental ha actuado impropiamente. Ello es particularmente cierto en nuestra época, cuando cunde la sospecha en torno a todo proceder gubernamental que no sea enteramente transparente, debido a los numerosos actos de taima y corrupción que ha sufrido la administra-ción pública del país en años recientes. El Estado cierta-mente puede tratar de ponerle coto a la creciente desilu-sión y desconcierto de la gente respecto al Gobierno, exigiéndole al servidor público que evite hasta la aparien-cia de la conducta impropia.
Así lo hemos hecho hasta ahora nosotros mismos con respecto a la profesión jurídica, en aras de proteger la indispensable confianza pública en la administración de la justicia. Contrario a lo que ahora afirman tres Jueces del Tribunal en la Opinión del Tribunal para los casos de autos, nosotros sí hemos sancionado a abogados por realizar conducta que aparentó ser impropia, aunque en efecto dicha conducta de por sí no hubiese constituido una violación ética independiente. Véanse: In re Toro Cubergé, 140 D.P.R. 523 (1996); In re Colón Ramery, 138 D.P.R. 793 (1995); In re Belén Trujillo, 126 D.P.R. 743 (1990); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); In re Valentín González, 115 D.P.R. 68 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Concepción Suárez, 111 D.P.R. 486 (1981); In re Roldán Figueroa, 106 D.P.R. 4 (1977); In re Rodríguez Torres, 104 D.P.R. 758 (1976).
Que el Estado pueda prohibir aun la apariencia de la conducta impropia no significa, claro está, que la Oficina de Ética Gubernamental no deba tomar en cuenta las cir-cunstancias particulares de cada caso, a los fines de deter-minar la sanción que deba aplicarse. Es obvio que no todas las violaciones de la ética gubernamental son de igual gravedad. Es posible que en algunos casos existan circuns-*872tandas atenuantes que justifiquen imponer, inidalmente, sólo una amonestadón. Lo que no es aceptable es que se abra la puerta a que aquellos funcionarios públicos que otorgan contratos importantes a empresas privadas conti-núen de ordinario haciendo negocios personales con esas mismas empresas. Tal práctica indudablemente levanta sospechas públicas que deben evitarse, sobre todo cuando existen otras empresas comerciales que pueden prestar al funcionario público el mismo servicio privado en iguales condiciones que la empresa que tiene también el contrato gubernamental.
— O —